Citation Nr: 0638495	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-06 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial or staged rating in excess of 
10 percent for lumbosacral strain, prior to July 7, 2005, and 
to an initial or staged rating in excess of 20 percent 
thereafter.

2.  Entitlement to a higher initial disability rating for 
pseudofolliculitis barbae, currently rated as 10 percent 
disabling.

3.  Entitlement to an effective date earlier than February 8, 
2000 for the grant of entitlement to service connection for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1982 to August 1985, 
with later periods of active duty for training (ACTDUTRA).

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at an RO 
hearing in September 2002.  This matter was previously before 
the Board and was remanded in May 2004.


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain has 
been productive of moderate but no more than moderate 
limitation of flexion of the lumbosacral spine to between 30 
and 60 degrees; the preponderance of the evidence is against 
a finding of listing of whole spine to opposite side, 
positive Goldthwait's sign, loss of lateral motion with 
osteo-arthritic changes, or some of the above with abnormal 
mobility on forced motion; or more than moderate 
intervertebral disc syndrome; or incapacitating episodes 
necessitating bedrest; or any secondary neurological 
impairment warranting a separate compensable rating.

2.  The veteran's service-connected as pseudofolliculitis 
barbae is manifested by extensive lesions with abscesses 
covering over 40 percent of the exposed areas affected.  

3.  On February 8, 2000, the RO received an application from 
the veteran expressing his desire to apply for entitlement to 
service connection for pseudofolliculitis, and service 
connection was subsequently granted, effective February 8, 
2000.

4.  There is no communication from the veteran or his 
representative prior to February 8, 2000 that constitutes a 
formal or informal claim for entitlement to service 
connection for pseudofolliculitis barbae.


CONCLUSIONS OF LAW

1.  For the time period from February 8, 2000 to July 6, 
2005, the criteria for entitlement to a disability rating of 
20 percent, but no higher, for service-connected lumbosacral 
strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103(a), 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71(a), 
Diagnostic Codes 5292, 5293, 5295 (2002); 5237, 5243 (2006).

2.  For the time period from July 7, 2005 to present, the 
criteria for entitlement to a disability rating in excess of 
20 percent for service-connected lumbosacral strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103(a), 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71(a), Diagnostic 
Codes 5292, 5295 (2002); 5237, 5243 (2006).

3.  For the time period from February 8, 2000 to August 29, 
2002, the criteria for entitlement to a disability rating of 
30 percent, but no higher, for service-connected 
pseudofolliculitis barbae have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103(a), 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), 4.118, Diagnostic Code 7806 (2002), (2006).

4.  For the time period from August 30, 2002 to present, the 
criteria for entitlement to a disability rating of 60 
percent, but no higher, for service-connected 
pseudofolliculitis barbae have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103(a), 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), 4.118, Diagnostic Code 7806 (2002), (2006).

5.  The criteria for entitlement to an effective date prior 
to February 8, 2000 for the grant of service connection for 
pseudofolliculitis have not been met.  38 U.S.C.A. §§ 5103, 
5103(a), 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 
3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2006).  The 
intended effect of the regulation is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the August 2004 and June 2006 letters, VA informed the 
veteran of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letters, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The letters also directed the veteran to tell the 
VA about any additional information or evidence that he 
wanted the VA to try to get for him in relation to his case 
and the August 2004 letter explicitly directed the veteran to 
send any pertinent evidence he had in his possession.  The 
Board finds that these letters fulfill VA's duties to notify 
the veteran.

Through the August 2004 and June 2006 letters noted above, 
the veteran was notified of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Id; see also Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (reversed on 
other grounds No. 05-7157 (Fed. Cir.  Apr. 5, 2006)).   

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claims.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adverse RO decision, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  However, 
following the December 2001 rating decision, the issues were 
readjudicated by the RO.  See August 2005 supplemental 
statement of the case; Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  Mayfield, supra (due process concerns 
with respect to VCAA notice must be pled with specificity).  
See also Overton v. Nicholson, 20 Vet. App. 427 (2006).   

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.   In June 2006, VA sent the veteran a letter 
which complied with the requirement of Dingess in that it 
informed the veteran of the criteria necessary to establish 
higher disability ratings and effective dates if such were 
granted for his disabilities.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records and VA medical 
records.  The veteran was afforded several VA examinations 
sufficient for ratings purposes.  Under the circumstances, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims.  See 38 
C.F.R. § 3.159(c)(4).  The Board again emphasizes that no 
additional pertinent evidence has been identified by the 
veteran as relevant to this issue.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the veteran initiated his appeal of 
the issues on appeal, he was appealing the original 
assignments of disability evaluation following awards of 
service connection.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The severity of these 
disabilities is to be considered during the entire period 
from the initial assignment of a disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Lumbosacral Strain

The veteran's lumbar spine disability has been rated under 
38 C.F.R. § 4.71a, Diagnostic code 5295 and is currently 
rated by the RO under the Diagnostic Code 5237.  (Criteria 
for rating lumbosacral strain.)  The Board notes that during 
the pendency of the veteran's appeal, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002, not applicable here).  Later, VA promulgated new 
regulations for the evaluation of diseases or injuries of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003), codified 38 C.F.R. 4.71a, Diagnostic Code 
5237.  The amendments renumber the diagnostic codes and 
create a general rating formula for rating diseases and 
injuries of the spine, based largely on limitation or loss of 
motion, as well as other symptoms.  A review of the record 
demonstrates that the RO considered the old and new criteria 
for rating disabilities of the spine, and the veteran was 
made aware of the changes.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.  
The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 3-2000 (April 10, 2000); 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).  
None of the above cases or General Counsel Opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation and such 
interpretation is only of benefit to the veteran. 

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion 
and a 20 percent rating for moderate limitation of motion.  A 
40 percent rating is assigned when there is severe limitation 
of motion.
 
Under Code 5295, a noncompensable rating is assigned for 
slight subjective symptoms only.  A 10 percent rating is 
assigned for lumbosacral strain with characteristic pain on 
motion.  If there is lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position, a 20 percent evaluation is 
in order.  A 40 percent evaluation is warranted when there is 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing positions of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint psace, or some of the above with 
abnormal mobility on forced motion.

It is not clear whether the veteran's service-connected low 
back disability includes degenerative disc disease or 
intervertebral disc syndrome of the lumbar spine.  As noted 
above, his low back disability has been rated as a 
lumboscaral strain.  However, the criteria for rating disc 
disease were included in a supplemental statement of the 
case.  Accordingly, the Board will consider these criteria.

Prior to revisions that became effective in September 2002, 
Diagnostic Code 5293 provided that a 20 percent rating 
required moderate intervertebral disc syndrome, with 
recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002). Intervertebral disc syndrome producing severe 
disability with recurring attacks and little intermittent 
relief warranted a 40 percent rating, while intervertebral 
disc syndrome that resulted in pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief 
warranted a 60 percent rating. Id.

Under an amendment to the Rating Schedule effective September 
23, 2002, the rating formula for evaluating intervertebral 
disc syndrome was changed.  Under Diagnostic Code 5293, as 
amended, intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurological manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  The revised criteria 
provide that a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks per year.  A 40 percent 
rating requires that the disability be productive of 
incapacitating episodes having a total duration of at least 
four but less than six weeks per year. Finally, a maximum 60 
percent rating is available when the condition is manifested 
by incapacitating episodes having a total duration of at 
least six weeks but less than twelve weeks per year.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 
2002).

Under the current version of the pertinent rating criteria 
(effective September 26, 2003):

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Degenerative disc 
disease is Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1)  10 percent - forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height.

2)  20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees by not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis;

3)  40 percent-forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

The relevant medical evidence includes a November 2001 VA 
examination report, which includes the notation of the 
veteran's complaint of pain in the lower back and no pain 
going into either leg.  On physical examination, there was 
some tenderness on percussion over the lower back.  The 
veteran could achieve flexion to 55 degrees, extension to 0 
degrees, lateral tilt to the left to 20 degrees, lateral tilt 
to the right to 25 degrees and 35 degrees of rotation.  
Straight leg raising was to 70 degrees bilaterally with very 
minimal complaint of low back pain.  Deep tendon reflexes 
were normal.  The diagnosis was lumbosacral strain.  X-ray 
images of the lumbosacral spine were within normal limits.  

An October 2002 VA examination report shows that the veteran 
complained of back pain with occasional radiation into the 
left leg.  On physical examination, straight leg raising was 
positive to 70 degrees bilaterally.  The tendon reflexes at 
the knee and ankle levels were normal.  There was diminished 
sensation to pinprick and vibratory stimulation of both feet 
and the right anterior thigh.  He could extend the back 30 
degrees and flex the back to one-inch above the floor.  
Lateral movement in either direction was to 30 degrees.  His 
gait was normal and he could walk on his heels and his toes.  
The diagnosis was chronic lumbosacral strain, moderate 
symptoms, slight progression.  X-ray images were normal.

An October 2004 VA examination report shows that the veteran 
reported injuring his back in two motorcycle accidents after 
service.  He stated that he had chronic low back pain every 
day that occasionally radiated down the right leg with 
numbness.  The veteran denied any urinary or fecal 
incontinence and reported no incapacitating episodes.  On 
physical examination, the veteran had normal curvature of the 
lumbar spine.  He was not tender on palpation.  There was no 
evidence of muscle spasms.  Forward flexion was limited by 
pain to 80 degrees.  Extension was limited by pain to 20 
degrees.  Bilateral lateral flexion was to 30 degrees with 
pain at 30 degrees.  Bilateral lateral rotation was to 45 
degrees with pain at 45 degrees.  Active range of motion did 
not produce any weakness, fatigue or incoordination.  Deep 
tendon reflexes were normal with good strength and good 
sensation in both lower extremities.  Straight-leg raises 
were positive at about 85 degrees bilaterally.  X-ray images 
of the lumbosacral spine revealed degenerative disc disease.  
MRI results showed disk desiccation with diffuse bulging with 
no sign of canal or foramina stenosis.

A July 2005 VA examination report shows that the veteran 
reported daily lower back pain with occasional radiation into 
the lower cervical area.  The veteran reported using a brace 
and being able to walk no more than one mile at a time.  On 
physical examination, the veteran had evidence of mild spasms 
on the left with no evidence of atrophy or guarding.  On the 
right, there was no evidence of spasm, atrophy or guarding.  
The examination report shows that the veteran had flexion to 
60 degrees, with pain; extension to 10 degrees, with pain; 
bilateral lateral flexion to 20 degrees, with pain; and 
bilateral lateral rotation to 20 degrees, with pain.  The 
examiner noted that there was no additional limitation of 
motion on repetitive use due to pain, fatigue, weakness or 
lack of endurance.  Motor examination results were entirely 
normal with normal muscle tone.  The bilateral lower 
extremities had normal response to pinprick and light touch.  
There was no evidence of abnormal sensation.  Knee jerks and 
ankle jerks were within normal limits.  X-ray images noted 
degenerative disc disease.  

The July 2005 VA examiner noted the post-service motorcycle 
accidents and essentially concluded that the current lumbar 
symptomatology from the motorcycle accidents could not be 
objectively separated from the symptomatology arising from 
the service-connected lumbar strain.  The Court of Appeals 
for Veterans Claims has held that under the duty to assist, 
where there are service-connected and nonservice-connected 
disabilities affecting the same bodily part or system, 
medical evidence is required to permit the Board and 
adjudicators to determine the degree of disability 
attributable to the service-connected as opposed to the 
nonservice-connected disorder.  See Waddell v. Brown, 5 Vet. 
App. 454 (1993).  In Mittleider v. West, 11 Vet. App. 181 
(1998), the Court held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to a service-connected versus some 
other diagnosed disorder, VA must consider all symptoms in 
the adjudication of the claim.  As such, unless a VA 
examiner, based on his or her review of the record, concludes 
that some of the veteran's symptoms are unrelated to his 
service-connected disorder, those symptoms that cannot be 
distinguished from such must be considered in the evaluation 
of this disability.  Id. at 182.

Loss of range of motion and lumbosacral strain were 
previously rated under former Diagnostic Codes 5292 and 5295.  
As noted above, under the old Diagnostic Code 5292, 
limitation of motion of the lumbar spine was assigned a 20 
percent rating for moderate limitation of motion and a 40 
percent rating for severe limitation of motion.  Under the 
old Diagnostic Code 5295 a 20 percent rating was assigned 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position and a 40 
percent disability rating was assigned with severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing positions of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Under the revised regulations, in pertinent part, a 20 
percent rating is assigned when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphyosis;

The November 2001 VA examination report shows flexion to 55 
degrees; the October 2002 examination report shows flexion to 
one-inch from the floor; the October 2004 VA examination 
shows flexion to 80 degrees; and the July 2005 VA examination 
report shows flexion to 60 degrees.  During the time of the 
appeal, the medical evidence of record is somewhat 
inconsistent regarding the veteran's limitation of flexion of 
the lumbar spine.  Two of the reports appear to show mild 
flexion that would not warrant a rating in excess of 10 
percent under either the old or new rating criteria, but the 
November 2001 VA examination report and the July 2005 VA 
examination report show flexion limited to 55 and 60 degrees, 
respectively.  The Board would classify this limitation to 
range of flexion of the lumbar spine as moderate.  Thus, 
after resolving the benefit of the doubt in favor of the 
veteran, the Board finds that the veteran's lumbar spine 
disability was manifested by moderate limitation of flexion 
to between 30 and 60 degrees during the entire appeal period.  
As such, the veteran's disability warrants a 20 percent 
disability rating for the entire appeal period (i.e., 
increasing the rating from 10 to the current 20 percent prior 
to July 7, 2005).  

The evidence of record does not demonstrate that the 
veteran's lumbar spine disability has ever been manifested by 
limitation of motion to less than 55 degrees of flexion.  The 
preponderance of the evidence is against a finding that the 
veteran's limitation of motion of the lumbar spine is severe.  
Therefore, the veteran's lumbar spine disability does not 
warrant a disability rating in excess of 20 percent under 
either the current rating criteria or the former rating 
criteria for limitation of motion.  (Diagnostic Codes 5292 
(2003) and 5237, 5242 (2006)).  

As for application of the former Diagnostic Code 5295, while 
there is X-ray evidence of degenerative changes, none of the 
medical evidence of record shows any evidence of severe 
lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion, or narrowing or irregularity of joint space due to 
the lumbosacral strain, or some of the above with abnormal 
mobility on forced motion in order to warrant a rating in 
excess of 20 percent under former Diagnostic Code 5295

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
ranges of motion as documented in the VA examination reports 
reflect consideration of pain.  The medical evidence does not 
show additional limitation of motion of the thoracolumbar 
spine due to pain or flare-ups of pain, supported by 
objective findings, to a degree that would support a rating 
in excess of 20 percent at any point during the entire period 
of time at issue, nor does it show such additional limitation 
of function due to fatigue, weakness, incoordination, or any 
other symptom or sign secondary to a lumbosacral strain.

As noted above, it is not clear that disc disease is part of 
the veteran's service-connected low back disability-it is 
rated as a lumboscaral strain-but the RO did include the 
criteria for rating disc disease in one of its supplemental 
statement of the case so the Board will also consider these 
criteria.  Although straight leg raises were positive on 
examination and the veteran reported occasional radiating 
pain into the lower extremities, the November 2001 VA 
examination report notes normal deep tendon reflexes; the 
October 2002 VA examination report notes normal knee and 
ankle reflexes and a normal sensory examination of the lower 
extremities; the October 2004 VA examination shows that the 
veteran denied urinary or fecal incontinence or any 
incapacitating episodes and normal deep tendon reflexes and 
lower extremity sensation were found on examination; and the 
July 2005 VA examination report shows motor examination 
results entirely within normal limits with normal response to 
pinprick and light touch, normal knee and ankle jerks and no 
evidence of abnormal sensation.  The Board finds that the 
medical evidence of record does not show that the veteran's 
lumbar spine disability is manifested by more than moderate 
intervetebral disc syndrome, nor is it productive of 
incapacitating episodes necessitating bedrest or neurological 
impairment, to include but not limited to bowel or bladder 
impairment or radiculopathy, warranting a separate 
compensable rating.  As such, there is no basis for granting 
a rating in excess of 20 percent under Diagnostic Code 5293 
or 5243.  

Thus, by way of this decision, the Board grants an increased 
rating to 20 percent, but no higher, for the veteran's 
service-connected lumbosacral strain for the time period from 
February 8, 2000 to July 6, 2005.  However, as the 
preponderance of the evidence is against a finding that a 
rating in excess of 20 percent is warranted at any point 
during the appeal period,  the claim for the assignment of a 
disability rating in excess of 20 percent for lumbosacral 
strain, from July 7, 2005 to present, is denied.  As the 
preponderance of the evidence is against this aspect of the 
veteran's claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see also, generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Pseudofolliculitis Barbae

A November 2001 VA examination report notes that the veteran 
reported a lot of little abscesses in the bases of the hair 
follicles and using steroid creams and oral antibiotics.  On 
physical examination, the examiner noted extensive 
involvement of his skin on the face with pseudofolliculitis 
barbae with little abscesses in the bases of the hair 
follicles and little pockmarks where the abscesses have been 
in the past.  

An October 2002 VA examination report notes scattered papules 
and one pustule involving the cheek and the neck area, 
typical of pseudofolliculitis barbae.  A July 2005 VA 
examination report notes a generalized distribution of 1-2 mm 
papules with ingrown hairs on the veteran's head, face and 
neck with no systemic manifestations.  The examination report 
appears to show that greater than 40 percent of the veteran's 
exposed areas are affected by his skin condition, but less 
than 20 percent of his total body area is affected.

The regulations pertaining to evaluating disabilities of the 
skin were revised effective on August 30, 2002.  See 67 Fed. 
Reg. 49590, 49596 (July 31, 2002).  Prior to the effective 
date of the new regulations, the veteran's claim for an 
increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000 (April 10, 2000).  The veteran's 10 percent rating was 
assigned under the older version of Diagnostic Code 7806 as 
analogous to eczema.  The 10 percent rating assigned under 
the older criteria contemplated exfoliation, exudation, or 
itching on an exposed surface or extensive area.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (1997-2002).  A 30 percent 
evaluation required constant exudation or itching, extensive 
lesions, or marked disfigurement while a 50 percent 
evaluation required ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant disfigurement.  Id.

Under the criteria currently in effect, a 10 percent rating 
under Diagnostic Code 7806 contemplates dermatitis or eczema 
with at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  Id.  A 30 percent rating is 
warranted with 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
disability rating is warranted when more than 40 percent of 
the entire body or more than 40 percent of exposed areas are 
affected, or: constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Id.

Alternatively, the criteria of Diagnostic Code 7806 provides 
that eczema or dermatitis may be rated as disfigurement of 
the head, face, or neck under Diagnostic Code 7800 or scars 
under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) if 
such aspect was the more predominant disability.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2003-05).  Under the criteria in 
effect since August 30, 2002, scarring causing disfigurement 
of the head face or neck is rated with reference to the 
following 8 characteristics of disfigurement:

1) Scar 5 or more inches (13 or more cm.) in length; 2) Scar 
at least one-quarter inch (0.6 cm.) wide at widest part; 3) 
Surface contour of scar elevated or depressed on palpation; 
4) Scar adherent to underlying tissue; 5) Skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); 6) Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); 7) Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); 8) Skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

A minimum 10 percent rating is provided for having one of the 
above characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003-05).  A 30 percent rating is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  Id.

When viewing the evidence of record in the light most 
favorable to the veteran, the Board finds that the 
examination reports show that the veteran's 
pseudofolliculitis barbae is manifested by extensive lesions 
with abscesses (which the Board is considering as analogous 
to exudation) covering over 40 percent of the exposed areas 
affected.  As such, under the rating criteria in effect until 
August 29, 2002, the veteran's pseudofolliculitis warrants a 
30 percent disability rating.  However, a higher rating is 
not warranted under the old rating criteria, because there is 
no evidence of ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant disfigurement.  As for application of 
the new rating criteria from August 30, 2002 to present, the 
Board notes that a 60 percent disability rating is warranted 
as the July 2005 VA examination report states that over 40 
percent of the exposed area is involved.  The Board notes 
that a 60 percent disability rating is the highest schedular 
rating available under the revised Diagnostic Code 7806.

At this point the Board notes that the VA schedule of ratings 
will apply unless there are exceptional or unusual factors 
which would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. 
Section 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The record does not include any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The veteran has not required frequent 
periods of hospitalization for his back disability or skin 
disease and treatment records are devoid of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by back pain has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board finds that the 20 percent disability rating for the 
veteran's lumbar spine disability and the 30 and 60 percent 
disability ratings for the veteran's skin disease takes into 
account significant disability and adequately reflect the 
clinically established impairment experienced by the veteran.  
Under these circumstances, a referral for consideration of an 
extraschedular rating under the provisions of 38 C.F.R. §§ 
3.321(a) is not warranted. 

Earlier Effective Date

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  An exception to this general rule applies 
if a claim is received within one year from separation from 
service.  In that case, the effective date shall be the day 
following separation from service.  See 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim is any communication indicating an intent to apply for 
one or more benefits.  The benefit sought must be identified.  
38 C.F.R. § 3.155.  The mere presence of medical evidence of 
a disability does not constitute a claim; rather, the veteran 
must assert a claim either expressly or impliedly.  VA is not 
required to conjure up issues not raised by the claimant.  
Brannon v. West, 12 Vet.App. 32, 35 (1998).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).

The record contains evidence that the veteran applied for 
service connection for pseudofolliculitis barbae on February 
8, 2000.  A June 2003 RO decision granted entitlement to 
service connection for pseudofolliculitis barbae, effective 
from that date.

As noted above, VA regulations for establishing an effective 
date for an award of service connection require not only 
evidence of a diagnosis of the disability in question, but 
also a communication from the veteran or his or her 
representative expressing a desire to apply for service 
connection for the disability diagnosed.

There is no evidence of any communication from the veteran 
expressing a desire to apply for service connection for 
pseudofolliculitis barbae prior to February 8, 2000.  As a 
result, there is nothing in the record prior to February 8, 
2000 that can be construed as a formal or informal 
application for service connection benefits for 
pseudofolliculitis barbae.  Thus, there is no basis for 
awarding service connection for pseudofolliculitis barbae 
prior to February 8, 2000.  The Board is bound by VA laws and 
regulations, and in the present case there is simply no legal 
basis for finding that an earlier effective date is 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.
ORDER

For the time period from February 8, 2000 through July 6, 
2005, a 20 percent disability rating, but no more than 20 
percent, is warranted for the veteran's service-connected 
lumbosacral strain, subject to the rules and regulations 
governing the payment of monetary benefits.

For the time period from February 8, 2000 to August 29, 2002, 
a 30 percent disability rating is warranted for the veteran's 
service-connected pseudofolliculitis barbae, subject to the 
rules and regulations governing the payment of monetary 
benefits.

For the time period from August 30, 2002 to present, a 60 
percent disability rating is warranted for the veteran's 
service connected pseudofolliculitis barbae, subject to the 
rules and regulations governing the payment of monetary 
benefits.

To this extent, the appeal is granted.

For the time period from July 7, 2005 to present, a 
disability rating in excess of 20 percent for the veteran's 
service-connected lumbosacral strain is not warranted.

An effective date earlier than February 8, 2000 for the grant 
of entitlement to service connection for pseudofolliculitis 
barbae is not warranted.

To this extent, the appeal is denied.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


